
	
		II
		112th CONGRESS
		1st Session
		S. 377
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of President Station in Baltimore, Maryland, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the President Street Station Study
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 areaThe term study area means the President
			 Street Station, a railroad terminal in Baltimore, Maryland, the history of
			 which is tied to the growth of the railroad industry in the 19th century, the
			 Civil War, the Underground Railroad, and the immigrant influx of the early 20th
			 century.
			3.Special resource
			 study
			(a)StudyThe
			 Secretary shall conduct a special resource study of the study area.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the study area;
				(2)determine the
			 suitability and feasibility of designating the study area as a unit of the
			 National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the study area
			 by the Federal Government, State or local government entities, or private and
			 nonprofit organizations;
				(4)consult with
			 interested Federal agencies, State or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals;
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives; and
				(6)identify any
			 authorities that would compel or permit the Secretary to influence local land
			 use decisions under the alternatives.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report that describes—
				(1)the results of
			 the study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
